department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-8369-98 number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from subject deborah a butler assistant chief_counsel field service cc dom fs extraordinary_dividend this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer assets product x sub distributing buyer sub1 buyer1 year year year year year year date date date date date a b c d e f g h i j k l m n o p q r issue whether the dividend paid to taxpayer by distributing in the amount of dollar_figureo or in conjunction with any other dividends that should be aggregated under ' c concurrent with a series of transactions is an extraordinary_dividend within the meaning of ' thus serving to reduce taxpayer's adjusted_basis in distributing stock in an amount equal to the portion of the dividend excluded from gross_income under ' conclusion the dividend paid to taxpayer by distributing in the amount of dollar_figureo or in conjunction with any other dividends that should be agregated under ' c concurrent with a series of transactions is not an extraordinary_dividend within the meaning of ' because taxpayer appears to have met the two year holding_period under ' a thus taxpayer's adjusted_basis in distributing stock is not reduced by an amount equal to the portion of the dividend excluded from gross_income under ' in any event taxpayer may still make an election under ' c providing that taxpayer can establish the fair_market_value of its distributing stock to the satisfaction of the secretary to substitute the fair_market_value of the stock for the adjusted_basis in determining the threshold_percentage under ' c notwithstanding that taxpayer did not comply with revproc_87_33 1987_2_cb_402 facts from year to date taxpayer owned and controlled certain assets as one of its operating divisions during that time and continuing to the present the assets manufactured product x on date taxpayer incorporated the assets as a wholly owned subsidiary sub on date taxpayer sold a of its stock in sub to buyer for dollar_figureb on its year form_1120 taxpayer reported a gain on this transaction of dollar_figurec representing the difference between the amount_realized and its adjusted_basis of dollar_figured taxpayer's reported basis in the stock was accepted at the time by the service and is the starting point for all future basis calculations involving its sub stock on date taxpayer and buyer formed distributing a domestic_corporation in a non-recognition transfer under ' at that time taxpayer and buyer each contributed stock of various foreign subsidiaries and their respective stock interests in sub in exchange for all of the stock of distributing this arrangement permitted their foreign subsidiaries to become subsidiaries of distributing rather than its sister subsidiaries the facts are unclear whether sub subsequently merged into distributing during year through year distributing paid dividends to taxpayer and buyer totaling dollar_figuree in year dollar_figuref each dollar_figureg in year dollar_figureh each and dollar_figurei in year dollar_figurej each on date which occurs in year distributing was recapitalized through the following series of transactions sub1 a wholly owned subsidiary of distributing borrowed dollar_figurek from a commercial lender sub1 issued dollar_figure l senior subordinated notes due in year it appears that only common_stock was issued in connection with this transaction distributing repaid approximately dollar_figurem of its then existing debt distributing redeemed and canceled all of the common equity held by buyer for dollar_figuren as discussed below following this redemption taxpayer became the owner of distributing distributing distributed dollar_figureo to taxpayer as a purported dividend distributing then sold p newly issued shares of its common_stock to buyer1for dollar_figureq following this sale buyer1 owned r of distributing less than two years elapsed from the time taxpayer acquired its stock in distributing until it received the distribution in step above on date on date which occurs in year taxpayer sold its remaining stock interest in distributing on its year form_1120 taxpayer reported the dividends received in year as normal cash dividends from a or more owned corporation resulting in an dividend_exclusion under ' introduction sec_1059 was added to the code by ' of the deficit_reduction_act_of_1984 pub_l_no 98_stat_565 congress was concerned about certain tax_motivated_transactions where a corporation acquired stock in another corporation before the dividend declaration date that would be eligible for the dividends received distributing the facts are unclear how the money raised by sub1 was transfered to for purposes of this fsa taxpayer's series of transactions will be respected ie taxpayer is in fact receiving a dividend at a time when taxpayer is the only shareholder even though taxpayer is the sole shareholder under its structure at the time of the distribution taxpayer would still not qualify under ' c for the dividends received deduction because the dividend is still not a qualifying_dividend as defined in ' b it is unclear whether buyer1 actually purchased distributing stock on date or at a later date if buyer1 actually purchased distributing stock on date taxpayer and distributing were not members of the same affiliated_group at the close of the day if buyer1 purchased the stock at a later date then taxpayer may be entitled to the larger dividends received deduction under ' a providing all the other requirements of that section are met however such dividends would not necessarily be qualifying dividends as defined by ' e because the e_p was earned from a time taxpayer and distributing were not affiliated sec_1059 see also ' b deduction under ' and would reduce the value of the stock after receipt of the dividend after receiving the dividend the corporation would then sell the stock and claim the loss resulting from the decline in value of the stock as a short term capital_loss and the short-term_capital_loss could offset short-term_capital_gain accordingly congress enacted ' to prevent a corporation from receiving the loss described above by requiring it to reduce its basis in the stock of the distributing_corporation stock by the non-taxed portion of the dividend h_r rep no 98th cong 2d sess pt at p and s prt no 98th cong 2d sess vol i pincite law sec_243 provides in the case of a corporation there shall be allowed as a deduction an amount equal to the following percentages of the amount received as dividends percent in the case of dividends other than dividends described in paragraph or and percent in the case of qualifying dividends as defined in subsection b sec_243 provides for purposes of this section the term 'qualifying dividend' means any dividend received by a corporation-- a if at the close of the day on which such dividend is received such corporation is a member of the same affiliated_group as the corporation distributing such dividend sec_243 provides in the case of any dividend received from a 20-percent_owned_corporation subsection a of this section shall be applied by substituting '80 percent' for '70 percent ' sec_246 c provides for purposes of this subsection in determining the period for which the taxpayer has held any share of stock b there shall not be taken into account any day which is more than days after the date on which such share becomes ex-dividend and c paragraph of sec_1223 shall not apply sec_1059 provides if any corporation receives any extraordinary_dividend with respect to any share of stock and such corporation has not held such stock for more than years before the dividend announcement date-- the basis of such corporation in such stock shall be reduced but not below zero by the nontaxed_portion of such dividends in addition to any gain recognized under this chapter there shall be treated as gain from the sale_or_exchange of any stock for the taxable_year in which the sale or disposition of such indicated all code sections cited are the law as in effect for year unless otherwise stock occurs an amount equal to the aggregate nontaxed portions of any extraordinary dividends with respect to such stock which did not reduce the basis of such stock by reason of the limitation on reducing basis below zero sec_1059 provides for purposes of this section-- the nontaxed_portion of any dividend is the excess if any of-- a the amount of such dividend over b the taxable_portion of such dividend the taxable_portion of any dividend is-- a the portion of such dividend includible in gross_income reduced by b the amount of any deduction allowable with respect to such dividend under sec_243 sec_244 or sec_245 sec_1059 c provides the term 'extraordinary dividend' means any dividend with respect to a share of stock if the amount of such dividend equals or exceeds the threshold_percentage of the taxpayer's adjusted_basis in such share of stock sec_1059 provides the term 'threshold percentage' means a percent in the case of stock which is preferred as to dividends and b percent in the case of any other stock sec_1059 provides all dividends-- i which are received by the taxpayer or a person described in subparagraph c with respect to any share of stock and ii which have ex-dividend dates within the same period of consecutive days shall be treated a sec_1 dividend sec_1059 provides all dividends-- i which are received by the taxpayer or a person described in subparagraph c with respect to any share of stock and ii which have ex-dividend dates during the same period of consecutive days shall be treated as extraordinary dividends if the aggregate of such dividends exceeds percent of the taxpayer's adjusted_basis in such stock determined without regard to this section sec_1059 provides in the case of any stock a person is described in this subparagraph if-- i the basis of such stock in the hands of such person is determined in whole or in part by reference to the basis of such stock in the hands of the taxpayer or ii the basis of such stock in the hands of the taxpayer is determined in whole or in part by reference to the basis of such stock in the hands of such person sec_1059 provides if the taxpayer establishes to the satisfaction of the secretary the fair_market_value of any share of stock as of the day before the ex-dividend_date the taxpayer may elect to apply paragraphs and by substituting such value for the taxpayer's adjusted_basis sec_1059 provides for purposes of determining the holding_period of stock under subsection a rules similar to the rules of paragraphs and of sec_246 shall apply except that years shall be substituted for the number of days specified in subparagraph b of sec_246 sec_1059 provides subsection a shall not apply to any extraordinary_dividend with respect to any share of stock of a corporation if-- i such stock was held by the taxpayer during the entire period such corporation was in existence and ii except as provided in regulations no earnings_and_profits of such corporation were attributable to transfers of property from or earnings_and_profits of a corporation which is not a qualified_corporation sec_1059 provides for purposes of subparagraph a the term 'qualified corporation' means any corporation including a predecessor_corporation -- i with respect to which the taxpayer holds directly or indirectly during the entire period of such corporation's existence at least the same ownership_interest as the taxpayer holds in the corporation distributing the extraordinary_dividend and ii which has no earnings and profits-- i which were earned by or ii which are attributable to gain on property which accrued during a period the corporation holding the property was a corporation not described in clause i sec_1059 provides this paragraph shall not apply to any extraordinary_dividend to the extent such application is inconsistent with the purposes of this section sec_1059 provides except as provided in regulations the term 'extraordinary dividend' does not include any qualifying_dividend within the meaning of sec_243 sec_1059 provides subparagraph a shall not apply to any portion of a dividend which is attributable to earnings_and_profits which-- i were earned by a corporation during a period it was not a member of the affiliated_group or ii are attributable to gain on property which accrued during a period the corporation holding the property was not a member of the affiliated_group sec_1223 provides in determining the period for which the taxpayer has held property received in an exchange there shall be included the period for which he held the property exchanged if under this chapter the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as the property exchanged and in the case of such exchanges after date the property exchanged at the time of such exchange was a capital_asset as defined in sec_1221 or property described in sec_1231 analysis taxpayer could raise three possible arguments as to why the dividend or dividends_paid to it by distributing is not an extraordinary_dividend within the meaning of ' these arguments could focus on whether taxpayer can pursuant to ' c substitute the fair_market_value fmv of the stock for its adjusted_basis in determining the threshold_percentage under ' c whether taxpayer has met the requirements of holding the stock of distributing for distributing's entire existence under ' d and whether sub is a predecessor_corporation of distributing we set forth our analysis of each of these items substitution of fmv for adjusted_basis taxpayer may argue that it can make an election under ' c to substitute the fmv of the stock for the adjusted_basis in determining the threshold_percentage under ' c as such the dividend may not qualify as an extraordinary_dividend notwithstanding that taxpayer has not complied with revproc_87_33 1987_2_cb_402 it may still be able to make the election under ' c providing it can establish the fmv of the distributing stock compliance with revproc_87_33 an extraordinary_dividend is a dividend where the amount of such dividend equals or exceeds a certain threshold_percentage of the taxpayer's adjusted_basis in the stock of the distributing_corporation sec_1059 when applying ' c if the taxpayer establishes the fair_market_value of any share of stock as of the day before the ex-dividend_date it may use that value in place of the adjusted_basis sec_1059 no regulations have been issued establishing guidelines for making elections under ' c nor does the legislative_history provide any guidance see s rep no 99th cong 2d sess pincite however procedures for electing to use the fair_market_value are set forth in revproc_87_33 sec_4 and of revproc_87_33 provide that in order to make an election under ' c a taxpayer must request a written_determination of the stock s fmv and attach a statement to the tax_return for the year containing the ex-dividend_date stating that it is making an election under ' c the statement filed with the return must contain a number of specific items taxpayer did not comply with the revenue_procedure nor has it yet indicated that it wants to make the election under ' c whether a taxpayer must comply with the commissioner's exact procedures for making an election turns upon whether the regulatory requirements relate to the substance or essence of a statute or are procedural in nature 81_tc_709 determining whether taxpayer must comply with revproc_87_33 is determining whether the election process relates to the essence or substance of the statute or is procedural to determine whether election mechanics relate to the essence of the statute it is necessary to examine its purpose its relationship with other provisions the terms of the underlying statute and the consequences of failure to comply with the provision in question 60_tc_910 here the purpose of the provision in question is to allow taxpayers owning appreciated stock to use the fair_market_value rather than adjusted_basis when calculating an extraordinary_dividend it relates to no code provisions other than ' and the terms of the statute provide no guidance as to what is necessary to claim the benefit of the election the consequences of failure to elect is being required to use adjusted_basis in determining whether there is an extraordinary_dividend examined in light of these factors the election procedures under revproc_87_33 do not relate to the essence or substance of the statute elections that relate to the essence of the statute are those that require the taxpayer to forgo some benefit or take some specific action in order to claim entitlement to a preferential code provision thus in valdes the court held that because valdes' imperfect election did not reflect his unequivocal agreement to take the benefits and burdens of sec_172 he was not entitled to the extended carryback provisions under that code provision valdes t c pincite similarly in 69_tc_837 the court held that an election to rapidly amortize pollution_control_facilities was ineffective when the taxpayer failed to apply for certification of the facilities as required in the election here unlike in valdes and penn-dixie there are no specific actions other than getting an appraisal showing the fair_market_value of the stock that need to be taken to comply with election under ' c nor is there any benefit that taxpayer needs to forgo to make the election therefore the election under ' c does not go to the essence of the statute when the requirements for making an election are procedural and the essential statutory purposes have been fulfilled substantial compliance with the election provision is sufficient american air filter t c pincite whether the taxpayer's compliance with election requirements is substantial depends upon several factors whether the commissioner has been prejudiced by the failure to literally comply with the election requirements 42_tc_308 whether the statute the election requirements in this case are not set by regulation nonetheless cases addressing the regulatory framework for various elections provide the best guidance on this issue or regulation provides specific instructions on how to make an election beaver v commissioner 42_tc_72 acq 1965_2_cb_6 whether the sanction imposed upon the taxpayer for failure to make the election is out of proportion to the default 61_tc_5 acq 1979_2_cb_2 and whether giving effect to the imperfect election would allow the taxpayer to gain the advantage of examining the issue in hindsight 74_tc_458 acq 1982_2_cb_2 see american air filter t c pincite here taxpayer has not only not complied with rev_proc 87-33's rules for making an election - it has done nothing but this failure to act must be considered in light of taxpayer's likely argument that the disposition in question does not qualify as an extraordinary_dividend thus the issue here is slightly different than the usual ineffective election case the question here is whether the election in these circumstances is required at all examining substantial compliance in this case must begin with the standards set forth above here the commissioner is not necessarily prejudiced by taxpayer's failure to make an election if taxpayer claims entitlement to the benefits of ' c it must establish the fmv of the stock delaying this process may not necessarily prejudice the commissioner see sperapani t c pincite noting that even had certain facts concerning an election been included in the election statement the commissioner would still have to verify those facts there is no specific language in the statute covering the election under ' c the taxpayer need only establish to the satisfaction of the secretary the fair market of any share of stock as in beaver the only requirement specifically in the statute is a general one beaver t c pincite the penalty here for failure to elect presumably inability to use the provisions of ' c is as in columbia iron steel out of proportion to any harm caused to the commissioner columbia iron steel t c pincite lastly in this case taxpayer if it elects to use fmv is not benefitting from the advantages of hindsight see valdes finding that congress required an election under ' b d to be unambiguous to ensure that a taxpayer did not take a wait-and-see attitude toward the election the election procedure set forth in revproc_87_33 is clearly procedural the contrary argument that an election under ' c must be made in accordance with this procedure is apparently based upon administrative convenience this argument was rejected in sperapani and tipps taxpayer's failure to make an election under revproc_87_33 does not invalidate its claim to the benefits of ' c timing of election even if taxpayer does not need to use the election procedures set forth in revproc_87_33 the issue of the proper time for claiming entitlement to ' c is still important the time for making an election depends upon the nature and circumstances of the election if the essential requirements of the underlying statute have been met and the information required for the election is provided to the commissioner when requested the specific election procedures need not be complied with columbia iron metal co t c pincite in columbia iron metal the taxpayer sought to deduct a charitable deduction that was authorized but not paid under ' a it did not attach the documents required under the applicable regulation to its tax_return the court found that the failure to include the required documents did not invalidate the deduction because the required information had since been given to the commissioner in a case similar to this one 60_tc_917 the court concluded that i t is also significant to note that the instant case does not involve the kinds of difficulties inherent in other situations where the granting of a right of a late election permits the taxpayer in effect to play both ends against the middle as the result of hindsight there at the time he filed his return dougherty was not aware that he would have foreign-sourced passive_income for in when he discovered that he did have such income he notified the commissioner that he wanted such amounts taxed at corporate rates as provided for in ' the commissioner rejected the request because dougherty failed to comply with the applicable election procedures the court concluded that consistent action by the taxpayer was the key factor in determining whether untimely elections were valid we distill from the decided cases that the critical question involved in determining the timeliness of a delayed election is whether 'the original action or the failure to act on the part of the taxpayer did not amount to an election against and was not inconsistent with the position which the taxpayer ultimately did adopt ' id citation omitted doughterty did not take any actions in indicating that he did not seek the benefits of ' rather until he believed that he had no foreign-sourced income thus because it was 'sufficient for the taxpayer to indicate its election when it appears that a tax is due and when therefore an election first has significance ' the court allowed the tardy election id pincite citation omitted here taxpayer has not taken any actions inconsistent with the provisions of ' c and assuming that taxpayer can provide information establishing the fmv of the distributing stock to the commissioner it is entitled to use ' c therefore taxpayer need not follow the election procedures set forth in revproc_87_33 to claim the benefits of ' c if taxpayer can establish the fmv of the distributing stock it may use that value for the purposes of ' exception where stock held during entire existence of corporation taxpayer may argue that it has met the requirements of holding the stock of distributing for distributing's entire existence under ' d and therefore the distribution is not an extraordinary_dividend sec_1059 provides an exception to the year holding_period of ' a where the distributing corporation's stock was held by the taxpayer during the entire period such corporation was in existence if no earnings_and_profits of such corporation were attributable to transfers of property from or earnings_and_profits of a corporation which is not a qualified_corporation nevertheless taxpayer may not satisfy this exception if distributing has earnings_and_profits of a corporation which is not a qualified_corporation since there is conflicting information as to whether sub merged into distributing some time after the transactions occurring on date we have insufficient information at this point to determine whether taxpayer actually qualifies under ' d however an analysis of this issue is set forth below based on whether sub was or was not merged into distributing under ' d b a qualified_corporation means any corporation including a predecessor_corporation -- i with respect to which the taxpayer holds directly or indirectly during the entire period of such corporation's existence at least the same ownership_interest as the taxpayer holds in the corporation distributing the extraordinary_dividend and attributable to gain on property which accrued during a period the corporation holding the property was a corporation not described in clause i the legislative_history further explains this provision as follows ii which has no earnings and profits-- i which were earned by or ii which are also we have insufficient information to determine whether there were transactions between distributing and its subsidiaries other than sub that would disqualify distributing from the exception in ' d ie distributing may have received earnings_and_profits from one or more of such subsidiaries which may not be a qualified_corporation the bill also clarifies the application of the special exception for dividends on stock that has been held during the entire existence of a corporation this relief provision was intended to permit distributions without basis_reduction even though the distributions exceed the threshold_percentage and are declared announced or agreed to within the two-year holding_period only in those cases in which the earnings_and_profits of the corporation paying the dividend could not have been attributable directly or indirectly to any person other than the original shareholder receiving the distribution for this purpose earnings_and_profits are not considered attributable solely to such shareholder if any more than a de_minimis part of such earnings_and_profits is derived directly or indirectly from any other entity in which the shareholder was not an original shareholder with an interest at least as great as such shareholder's original and continuing interest in the distributing_corporation at the time of the distribution thus for example the relief provision does not apply if more than a de_minimis part of the earnings_and_profits of the corporation paying the dividend were derived directly or indirectly from another corporation eg through a dividend distribution a transaction described in sec_381 a sale of assets received in a sec_332 liquidation or other carryover_basis transaction or in which the original shareholder did not at all times hold at least as great an interest as such shareholder's interest in the distributing_corporation at the time of the distribution emphasis added s rep no 100th cong 2d sess pincite pincite h_r rep no 100th cong 2d sess pincite general explanation of the tax_reform_act_of_1986 staff of joint_committee on taxation 100th cong 1st sess pincite if sub merged into distributing or otherwise liquidated under ' after the transaction occurring on date ' d does not apply because a portion of distributing's earnings_and_profits are attributable to sub sec_381 see also the legislative_history quoted above as of date taxpayer only had only an a interest in sub on date at the time the dividend was paid taxpayer had a interest in distributing therefore taxpayer did not hold directly or indirectly during the entire period of sub's existence at least the same ownership_interest taxpayer holds in distributing furthermore if there was no merger of sub into distributing or any other merger of a non-qualified corporation ' d would not apply if distributing received a distribution from or otherwise had earnings_and_profits that were attributable to transfers of property from or earnings_and_profits of a corporation which is not a qualified_corporation predecessor_corporation taxpayer could argue that ' does not apply in this case because it held the stock of distributing for more than the year period prescribed in ' a on the theory that sub and distributing its successor_in_interest should be treated as the same corporation for purposes of applying that section arguably this approach is inconsistent with the express provisions of ' a under ' a the basis of stock must be reduced if a corporation i receives a dividend with respect to any share of stock and ii has not held the stock for more than two years in the absence of congressional intent to exempt from the reach of ' a distributions from successor corporations successor corporations are not exempt from the reach of ' a however while ' a does not specifically exempt from the reach of ' a distributions from successor corporations it does exempt some distributions from successor corporations indirectly through ' d sec_1059 specifically provides f or purposes of determining the holding_period of stock under subsection a rules similar to the rules of paragraphs and of sec_246 shall apply as mentioned in footnote above the facts are unclear how the money raised by sub1 was transferred to distributing it should be determined whether the money was transferred by way of a distribution it could be argued that the holding_period rules of ' d do not apply here because the specific reference to ' a applying to recognition of gain upon the disposition of stock in certain cases does not literally refer to the operative year holding_period for the required reduction in basis however this reference appears to be a drafting glitch in the code sec_1059 read substantially as specified above since the enactment of ' however at the time of enactment ' a read as follows if any corporation -- receives an extraordinary_dividend with respect to any share of stock and sells or otherwise disposes of such stock before such stock has been held for more than year deficit_reduction_act_of_1984 pub_l_no 98_stat_565 sec_1059's reference to ' a at that time made perfect sense by referring to the year holding_period requirement sec_614 of the tax_reform_act_of_1986 publaw_99_514 the act amended ' a to require that the dividend receiving corporation hold the stock of a distributing_corporation more than years before the dividend_announcement_date rather than holding the stock for year after receiving the dividend the language in all of ' except that '2 years' shall be substituted for the number of days specified in subparagraph b of sec_246 sec_246 provides f or purposes of this subsection in determining the period for which the taxpayer has held any share of stock c paragraph of sec_1223 shall not apply this suggests that paragraph of ' does apply sec_1223 which generally provides that the holding_period for exchanged_basis_property received in ' and ' transactions includes the period for which the taxpayer held the property exchanged applies to all of subtitle a including ' therefore it appears that taxpayer may not be subject_to ' or at least a large part of the distribution may not be subject_to ' because taxpayer's holding_period in all or most all of the distributing stock appears to exceed the two year requirement under ' a taxpayer received its distributing stock on date in a ' transaction under ' a taxpayer receives an exchange basis in the stock of distributing that is taxpayer's basis in the stock of distributing generally equals its basis in the assets taxpayer contributed to distributing in the ' transaction consequently taxpayer's holding_period in such stock is determined under ' provided the assets contributed in the ' transaction are capital assets it appears that all the stock of the subsidiaries contributed to distributing as part of the ' transaction were held by taxpayer in excess of years absent transfers of any other assets taxpayer would not be subject_to ' a because it is deemed to have held the stock of distributing in excess of two years pursuant to d c and cf ' e a was thus substantially changed sec_614 of the act amended ' d by striking out '1 year' and inserting in lieu thereof '2 years ' however such amendment neglected to conform ' d 's reference to ' a which should refer to all of ' a furthermore ' d is currently identical to ' a of the act except that the reference to subsection a has been changed to just subsection a by ' d of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1098 as a technical amendment however this particular amendment does not appear to have a retroactive date to the act since the technical correction ' d now harmonizes with ' a in any event we think that it is appropriate to interpret the cross reference to a which does not mention any holding_period as a reference to the whole of paragraph a it appears congress actually looked at certain holding_period implications under ' while enacting ' h_r rep no 98th cong 2d sess pt at p and s prt no 98th cong 2d sess vol i pincite case development hazards and other considerations ------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------- ------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- if you have any further questions please call by arturo estrada acting chief corporate field service division
